Citation Nr: 0714012	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  05-05 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for a 
bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1954 and from February 1955 to January 1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision rendered by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied an increased rating for a 
bilateral hearing loss disability.  

The Board notes that the veteran initially requested either 
an in person hearing or video hearing at the RO on his 
February 2005 substantive appeal.  As noted by the veteran's 
representative in a September 2005 statement, a hearing was 
scheduled, but the veteran opted to have an informal 
conference and agreed to a VA examination in lieu of his 
hearing.  The requested examination was completed in May 
2005.  Thus, the case is ready for appellate consideration.


FINDING OF FACT

Recent audiometric testing an average 54 decibel loss, with a 
speech recognition score of 80 percent, in the right ear 
(level IV); and an average 53 decibel loss, with a speech 
recognition score of 80 percent, in the left ear (level IV).  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic 
Code 6100 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub.  L.  No.  
107-330, § 401, 116 Stat.  2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall .  .  .  take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letters 
dated in June 2004, prior to the initial adjudications of his 
claims.  This letters did not provide adequate notice with 
respect to the evidence necessary to establish an effective 
date for an higher disability evaluation.  See Dingess, 
supra.  As explained below, the Board has determined that an 
increased rating is not warranted for the veteran's service-
connected hearing loss disability.  Consequently, an 
effective date will not be assigned, so the failure to 
provide notice with respect to that element of the claim was 
no more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations.  Available service records and 
pertinent VA medical records have been obtained.  The veteran 
has not identified any outstanding evidence that could be 
obtained to substantiate the claims decided herein.  The 
Board is also unaware of any such evidence.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the 
veteran's claim.  


Analysis

Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule) that is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R., Part 4.  Each disability must be viewed in 
relation to its history and the limitation of activity 
imposed by the disabling condition should be emphasized. 38 
C.F.R. § 4.1.  Examination reports are to be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the appellant working 
or seeking work.  38 C.F.R. § 4.2.  Where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is to be assigned. 
38 C.F.R. § 4.7.

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants an increased rating.  The Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).

The veteran's service-connected hearing loss has been rated 
by the RO under the provisions of Diagnostic Code 6100.  The 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average pure tone hearing threshold level, as measured by 
pure tone audiometry tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 Hertz, or cycles per second, divided by four.  
This average is used in all cases to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VI. 38 C.F.R. § 4.85(a), (d).  

Table VI, "Numeric Designation of Hearing Impairment Based 
on Pure tone Threshold Average and Speech Discrimination," 
is used to determine a Roman numeral designation (I through 
XI) for hearing impairment based on a combination of the 
percent of speech discrimination (horizontal rows) and the 
pure tone threshold average (vertical columns).  The Roman 
numeral designation is located at the point where the 
percentage of speech discrimination and pure tone threshold 
average intersect.  38 C.F.R. § 4.85(b).  

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing.  The percentage evaluation is located at 
the point where the row and column intersect.  38 C.F.R. § 
4.85(e).  In addition, 38 C.F.R. § 4.86 applies to 
exceptional patterns of hearing impairment. Under its 
provisions, when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determined 
the Roman Numeral designation for hearing impairment form 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  When the 
pure tone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determined the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher numeral.  38 C.F.R. § 4.86.  

After a review of the evidence, the Board finds that the 
criteria for an increased rating for the veteran's service-
connected bilateral hearing loss disability are not met.  
Accordingly, his claim for a higher rating fails.  

During VA examination in July 2004, pure tone thresholds, in 
decibels, were as recorded as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
10
25
75
90
50
LEFT
5
35
80
90
54

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 80 percent in the left ear.  

The right ear pure tone decibel loss of 50 with speech 
recognition of 84 percent results in a numeric designation of 
Level II hearing in the right ear.  38 C.F.R. § 4.87, Table 
VI (2006).  The veteran's left ear average pure tone decibel 
loss of 54 with speech recognition of 80 percent is findings 
are consistent with Level IV hearing.  These combined numeric 
designations result in a rating of 0 percent under Diagnostic 
Code 6100.  38 C.F.R. § 4.85, Table VII (2006).  

The veteran's most recent VA examination, dated in May 2005, 
results in the following pure tone thresholds:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
10
35
80
90
54
LEFT
10
35
75
90
53

Speech audiometry revealed speech recognition ability of 80 
in each ear.  

The right ear pure tone decibel loss of 54 with speech 
recognition of 80 percent results in a numeric designation of 
Level IV hearing in the right ear.  38 C.F.R. § 4.87, Table 
VI (2006).  The veteran's left ear average pure tone decibel 
loss of 53 with speech recognition of 80 percent is also 
consistent with Level IV.  These combined numeric 
designations result in a rating of 10 percent under 
Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2006).  

As shown above, the audiometric examinations of record 
support a finding of a 10 percent disability evaluation.  The 
Board notes that the veteran's assertions that his hearing 
has deteriorated are credible.  Furthermore, the record 
reflects that he uses VA issued hearing aids.  However, in 
determining the actual degree of disability, the examination 
findings are more probative of the degree of impairment.  
Moreover, as noted above, the Court has noted that the 
assignment of disability ratings for hearing impairment is 
derived at by a mechanical application of the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In this case, the numeric designations produce a 10 
percent disability evaluation.  38 C.F.R. Part 4 Diagnostic 
Code 6100.  Accordingly, the 10 percent disability evaluation 
presently assigned accurately reflects the degree of the 
veteran's service-connected hearing impairment.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. Part 4, § 4.85, Diagnostic Code 
6100.  

The Board has also considered the provisions of 38 C.F.R. § 
4.86, which provide that an individual who manifests pure 
tone thresholds of 55 decibels or more in each of the 
specified frequencies (1000, 2000, 3000 and 4000 hertz) will 
be given a numeric designation from either Table VI or VIa, 
whichever results in the higher number.  Id.  Each ear will 
be evaluated separately.  However, Section 4.86(a) is not 
applicable in this case because, as noted above, results of 
audiology testing do not show pure tone thresholds at all 
four of the specific frequencies of 55 decibels or more.  

The provisions of 38 C.F.R. § 4.86(b) provide that when the 
pure tone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral. Each ear will be 
evaluated separately.  The audiometric results reported above 
show that the veteran does not have the exceptional pattern 
of hearing loss envisioned in 38 C.F.R. § 4.86(b).  

Based on the foregoing, the claim for a compensable 
evaluation for a bilateral hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).  

The Board has also considered whether the case should be 
referred to the Director of VA's Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2006).  The record reflects that the veteran has 
not required frequent periods of hospitalization for his 
service-connected hearing loss disability.  In addition, the 
manifestations of the disability are that contemplated by the 
schedular criteria. There is no indication in the record that 
the average industrial impairment from the veteran's hearing 
loss disability would be in excess of that contemplated by 
the assigned evaluations. Therefore, referral of the case for 
extra-schedular consideration is not in order.


ORDER

A rating in excess of 10 percent for a bilateral hearing loss 
disability is denied. 



____________________________________________
H. N. SCHWARTZ  
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


